FlLEn

UNITED sTATEs DISTRICT coURT MAR 2 5 2009
FOR THE DISTRICT OF COLUMBIA NANCYUH?SCL£RK
William Carson Thomas, )
Plaintiff, §
v_ § Civil Action No. 0 9 
Oil City Police, §
Defendant. §
MEMORANDUM OPINION

This matter is before the Court on plaintiffs pro se complaint and application to proceed
in forma pauperz`s. The Court will grant plaintiffs application and dismiss the complaint for lack
of subject matter jurisdiction.

The subject matter jurisdiction of the federal district courts is limited and is set forth
generally at 28 U.S.C. §§ 1331 and 1332. Under those statutes, federal jurisdiction is available
only when a "federal question" is presented or the parties are of diverse citizenship and the
amount in controversy exceeds $75,000. A party seeking relief in the district court must at least
plead facts that bring the suit within the court's jurisdiction. See Fed. R. Civ. P. 8(a). Failure to
plead such facts warrants dismissal of the action. See Fed. R. Civ. P. l2(h)(3).

Plaintiff is confined in Bellefonte, Pennsylvania. He sues the Oil City Police Department
located in Oil City, Pennsylvania, for alleged unlawldl arrest and false imprisonment. The
complaint does not allege a violation of either the Constitution or federal law. Nor does it
provide a basis for diversity jurisdiction inasmuch as there is no indication that the parties are of

diverse citizenship and the plaintiff has not demanded any amount of monetary damages.

Accordingly, the complaint will be dismissed. A separate Order accompanies this Memorandum

Opinion.

 
   

Date: March /(¢ , 2009 nit  States District Judge